DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species species A (claims 1-12, 18-20) and species B (claims 13-17, 21-26. The species are independent or distinct because species A is directed to an embodiment using a pasteurization tunnel for unpackaged eggs, while species B is directed to an embodiment using sous vide heating of eggs in pouches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species are directed to divergent concepts and would require separate searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Theodore Lienesch on 2/1/22 a provisional election was made without traverse to prosecute the invention of Species B, claims 13-17, 21-.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12, 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 21, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if the claims requires sunny side up eggs, or not.
Claims 13, 21 recite “a time and temperature selected to pasteurize upper surfaces of the sunny side up cooked eggs but below a temperature at which yolks of the cooked sunny side up eggs solidify”. It is not clear what temperature range would be encompassed by this limitation. It is not clear if the frozen eggs would possess solid yolks or not. It is not clear if this is referring to the temperature of the eggs, or the temperature of the heating medium.
Claim 13, 21 recite the limitations "the sunny side up cooked eggs" and “the cooked sunny side up eggs” and “the frozen sunny side up cooked eggs” and “chilled or frozen pasteurized sunny side up eggs”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if these are the same element or not. It is not clear what the order of operations are for the claims.
Claim 14, 16, 22, 24 recite “at a temperature at or below 145°F”. It is not clear if this the temperature of the eggs or the heating chamber.
The terms “hot”, “moist”, and “dry” in claim 17, 26 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what range of temperatures would be considered “hot”. It is not clear what ranges of moisture would be considered “moist” or “dry”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yzuel Sanz [US 2019/0008175A1] in view of Smith Jr [Pat. No. 5,054,384], Javenius [US 2006/0278098A1], Perron et al [US 2016/0058058A1], and Bertin [US 2015/0230501A1].
Yzuel Sanz teaches a method and apparatus for preparing refrigerated fried eggs (title) comprising a step of cracking eggs to deposit the raw whole eggs into a cooking pan (Figure 2-3, #11-12), heating the cooking pan and eggs to fry the eggs into a sunny side up form (Figure 4, #13; paragraph 0037, 0050), chilling and freezing the sunny side up eggs in a freezer (Figure 5-6; paragraph 0047), packaging the frozen sunny side up eggs (paragraph 0048), and the core temperature of the eggs reaching 65-73°C or 149-163°C in the cooking oven (paragraph 0011).
Yzuel Sanz does not explicitly recite a cooking conveyor, egg cracking machine, induction heater, a packaging machine which vacuum seals the eggs in pouches, a heating chamber which pasteurizes the packaged eggs, and a cooler to chill or freeze the pasteurized eggs (claim 13), the heating chamber operating at 145°F or less (claim 14, 16, 22, 24) for approximately 45 minutes (claim 15-16, 23-24), and the egg core temperature not exceeding 143°F (claim 25), induction heating, vacuum sealing the pouches, pasteurizing the pouches, and chilling or freezing the pasteurized eggs (claim 21), and submerging the egg pouches in a hot water bath (claim 17, 26).
Smith Jr teaches a system for filling cooking pans with eggs (title) comprising a cooking conveyor with pans (Figure 1, #34, 36) and an egg cracking machine (Figure 1, #12).
Javenius teaches a food preparing device and method (title) for making omelets (abstract) comprising a cooking conveyor with pans (Figure 1-2, #3-4, 7) and induction heaters (Figure 1, #13). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cooking conveyor, egg cracking machine, and induction heater into the invention of Yzuel Sanz, in view of Smith Jr and Javenius, since all are directed to systems for cooking egg products, since Yzuel Sanz already included a metal cooking pan (Figure 3, #12) as well as cracking the eggs (Figure (Figure 2), since eggs were commonly processed in a continuous process by use of a cooking conveyor with pans (Figure 1, #34, 36) and an egg cracking machine (Figure 1, #12) as shown by Smith Jr, since cooking systems also commonly used a cooking conveyor with pans (Figure 1-2, #3-4, 7) and induction heaters (Figure 1, #13) as shown by Javenius, since a high speed production using a conveyor and egg cracking machine would have enabled a higher production rate for the method of Yzuel Sanz, and since the substitution of one heat source for another (ie induction heater) would have yielded predictable results to one of ordinary skill in the art.
Perron et al teach process for producing eggs (title) by providing liquid eggs (paragraph 0021), hermetically sealing the liquid eggs in a container such as a plastic bag (paragraph 0025), heating the packaged eggs at a temperature of 60-110°C or 140-230°F for 5-60 minutes (paragraph 0016-0017), and rapidly cooling the heated and packaged eggs (paragraph 0028).
Bertin teaches a method for packaging foods by placing foods such as eggs in a pouch (Figure 4, #44), vacuum sealing the pouch (Figure 1, #18), sous vide heating and pasteurizing the packaged food by submerging it in a hot water bath (Figure 8; paragraph 0027, 0033), and chilling the heated food (Figure 1, #22).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed packaging and sous vide features into the invention of Yzuel Sanz, in view of Bertin and Perron et al, since all are directed to systems for preparing and preserving food, since Yzuel Sanz already included packaging the frozen sunny side up eggs (paragraph 0048), since eggs were commonly preserved by heating the packaged eggs at a temperature of 60-110°C or 140-230°F for 5-60 minutes (paragraph 0016-0017) and rapidly cooling the heated and packaged eggs (paragraph 0028) as shown by Perron et al, since foods were also commonly preserved in a sous vide manner by vacuum sealing a pouch containing food (Figure 1, #18), sous vide heating and pasteurizing the packaged food in a hot water bath (Figure 8; paragraph 0027, 0033), and chilling the heated food (Figure 1, #22) as shown by Bertin, since a packaging machine would have eliminated the need for slow and costly manual packaging, since quickly cooling the pasteurized and packaged eggs of Yzuel Sanz would have prevented the solidification of the yolks of the sunny side up eggs due to overheating, and since a sous vide preservation step would have further ensured that the packaged eggs of Yzuel Sanz were properly pasteurized and safe for extended storage and consumption while still preserving the eggs in a sunny side up configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792